Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2020 has been entered.
 	Applicant’s amendment of 21 September 2020, in which claims 1, 5 have been amended, and claim 3 has been cancelled, is acknowledged.
Claims 1, 4-5, 8-15 are pending in the instant application.
Claims 1, 4-5 and 8-15 are examined herein.
Response to arguments of 21 September 2020
In view of Applicant’s amendment of 21 September 2020, all the rejections to claim 3 are withdrawn. Claim 3 has been cancelled.
On 21 September 2020, Applicant has amended independent claim 1 to recite the limitation “wherein the mammalian subject has been symptomatic for the viral infection for at least 36 hours when treating is started”.
Applicant has submitted no arguments against the rejection of claims 1, 4-5 and 8-15 under 35 U.S.C. 103 over Haasbach. This rejection is being maintained and a modified rejection is made below, based on Applicant’s amendment of 21 September 2020. 

Applicant presents no arguments on 21 September 2020 (page 5, Remarks of 21 September 2020) against the rejection of claims 1, 4-5, 8-15 under 35 U.S.C. 103 over Pleschka and Droebner, in view of Renaud, but indicates that a supplemental communication is being prepared.
Applicant’s Supplemental response submitted on 9 March 2021 (see interview summary attached) is acknowledged.
The Declaration under CFR 1.132, signed by Dr. Oliver Planz, inventor, submitted on 9 March 2021, has been carefully considered.
Dr. Planz explains (point 4, Declaration) that the instant application demonstrates that CI-1040 is effective in an in vivo model of influenza infection and has a prolonged therapy window (i.e., in a patient already having symptoms of influenza viral infection) as compared to influenza viral infection treatment using oseltamivir (also known as Tamiflu™), which otherwise has a relatively short therapy window; the ability CI-1040 to treat the influenza infection when administered at or after 36 hours from the onset of viral symptoms was a surprising and remarkable result.

Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). In this case, the closest prior art, Pleschka, teaches CI-1040 alone or in combination with oseltamivir, in the treatment of influenza virus. Comparing CI-1040 and oseltamivir and arguing that CI-1040 is effective even 48 h post infection in a mammalian model, while oseltamivir is no longer effective if it is administered more than 48 h post infection, does not constitute unexpected results.
Dr. Planz indicates (point 6-7, Declaration) that he is a co-author of the reference by Pleschka, and Pleschka did not investigate the ability of any antiviral to exert its effectiveness after a period of time from when the subject exhibited symptoms of the viral infection. Dr. Planz argues that Pleschka provides no teaching (point 8) or hint to administer CI-1040 to a mammalian subject having been symptomatic for the influenza viral infection for at least 36 hours.
 	Dr. Planz argues (point 9) that Droebner, another reference that he is a co-author of, makes no mention or proposal for treating a subject that has been symptomatic for the influenza viral infection for at least 36 hours.

	 Dr. Planz argues (point 11, Declaration) that none of the references cited in the Office action propose using an antiviral to exert its effectiveness after a period of time from when the subject exhibited symptoms of the viral infection; there simply is no suggestion in these references to try to administer an antiviral (e.g., a MEK inhibitor antiviral such as Cl-1040) to a mammalian subject having been symptomatic for the viral infection for at least 36 hours. 
 	In response, the examiner agrees with the Applicant that the cited prior art does not specifically teach that the patient has been symptomatic for the viral infection for at least 36 hours. 
Dr. Planz argues (point 12, Declaration) that one skilled in the art would not be motivated to investigate antiviral administration at different time points after viral symptoms have occurred, because none of the known antivirals are effective when administered well after symptoms occur. Dr. Planz argues that effectiveness of antiviral treatment decreases exponentially after infection, so that there is a very small time window between onset of symptoms and ineffectiveness of treatment; that there is no teaching in the literature of antivirals being effective more than 48 hours after the first symptoms. Dr. Planz states (point 12) “To my knowledge, there are no examples in the scientific literature of such “late acting” antivirals, so that there was no motivation or suggestion for one of skill in the art to investigate this.”
In response to point 12, the examiner herein submits two literature references: (1) Fry et al. (Lancet Infect Dis 2014, 14, 109-118, cited in PTO-892) teach (Abstract) that administration of antiviral oseltamivir 48 h or longer after illness onset significantly reduced virus isolation on days 2 and 
Dr. Planz argues (point 13, Declaration) that, while of course the investigation of administration time and mode is necessary in the course of clinical trials with Cl-1040, these have not been performed yet for the treatment of influenza and therefore it was not routine to look at the time frame of administration; administration to animals is just a first step and is quite time consuming and the experiments that have led to the current claims (especially since there is an animal model involved) were not “routine” but rather labor intensive and required consideration of many variables.
In response to point 13, the examiner notes that at the time of the invention, CI-1040 was known to be effective in treating a viral infection caused by an influenza virus. In analyzing patentability of the claims, there is no requirement for clinical trials. The claims recite mammalian subject as patient. The examiner maintains that determining the time of treatment start after infection/after detecting symptoms in a patient, in a known method of treatment of a viral infection with a known drug, is within the skill of the artisan.
Dr. Planz argues (point 14) that there would be no reasonable expectation of successfully identifying an antiviral that was effective after 36+ hours from initial symptoms; there are no 
In response to point 14, the examiner notes that patentability is distinct from FDA approval. Further, if peramivir, zanamivir, Tamiflu (oseltamivir), baloxavir are approved for administration to patients who have been symptomatic for no more than 48 hours, such patient population includes the instantly claimed patients who have been symptomatic for at least 36 hours (claim 1), or patients who have been symptomatic for at least 36 hours and within 48 hours post onset of disease (claim 5). The fact that other antivirals such as peramivir, zanamivir, Tamiflu (oseltamivir), baloxavir are approved for administration to patients who have been symptomatic for no more than 48 hours, could provide motivation for a person of ordinary skill in the art to administer CI-1040 to patients who have been symptomatic for at least 36 hours, or for at least 36 hours and within 48 hours post onset of disease, with the expectation of seeing therapeutic effect.
For all these reasons, the rejection of the claims under 35 U.S.C. 103 over Pleschka and Droebner in view of Renaud is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 21 September 2020.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haasbach et al. (Antiviral Research 2017, 142, 178-184, cited in PTO-892 of 3 February 2020).


    PNG
    media_image1.png
    271
    287
    media_image1.png
    Greyscale
has in vitro and in vivo antiviral activity.
Haasbach teaches (Figure 1A, also page 182, left column, third paragraph) that CI-1040 can suppress replication of H1N1pdm09 influenza virus (influenza A virus H1N1, as in instant claim 9) in vitro in human alveolar epithelia cells; the IAV of the H1N1 subtype is regularly circulating in the human population, and the H1N1pdm09 subtype has become the predominant circulating H1N1 strain in the human population that causes regular seasonal outbreaks (page 182, left column, second paragraph).
Haasbach further teaches (Figure 1B) that CI-1040 shows consistently strong antiviral activity against several IAV strains including H3N2, H5N1, H7N7, H7N9 (which are influenza A virus strains of instant claim 9), as well against influenza B virus.
Haasbach teaches (page 182, right column, last paragraph) that CI-1040 showed strong antiviral activity against H1N1 virus with the H275Y mutation (Figure 1C, left part), which is an oseltamivir-resistant H1N1 variant influenza virus A.  Thus, Hassbach teaches that CI-1040 has antiviral activity against influenza virus H1N1 H275Y mutant, as in instant claim 13, which is a mutant strain resistant to standard antiviral treatment with oseltamivir, as in instant claims 11, 12, 15.
in vivo, in a mouse model (page 183, left column, second paragraph). CI-1040 treatment of H1N1pdm09-infected mice (mammalian subjects) resulted in more than 80% reduction of the amount of virus in the lung (Figure 3A). Haasbach teaches (page 183, left column, third paragraph) that CI-1040 was effective when treatment started 24 hours after infection (Figure 3B, middle panel), and is effective when treatment started 48 h after infection (Figure 3B, right panel), as in instant claim 5.
Haasbach does not teach that the subject has been symptomatic for the viral infection for at least 36 h, as in the instant claim 1, or for at least 48 h when treating with CI-1040 is started, as in instant claim 4.
Haasbach does not teach that CI-1040 has antiviral activity against influenza B virus Yamagata or Victoria, as in instant claim 10.

It would have been obvious to practice the method taught by Haasbach by administering CI-1040 to a subject who has been symptomatic for the viral infection for at least 36 h, or for at least 48 h. The person of ordinary skill in the art would have evaluated the treatment window in the method taught by Haasbach by evaluating the time between the onset of disease symptoms in patients and the time when treatment starts, because such a determination of the treatment start in order to optimize efficacy of treatment, is a routine step in any method of treatment. Further, since Haasbach teaches that CI-1040 is effective to treat the subject when treatment started 24 h or 48 h after onset of infection, a person of ordinary skill in the art would have administered CI-1040 to patients who have been symptomatic for 36 hours or 48 hours, with the expectation that CI-1040 is effective to treat said patients. 
 in vitro antiviral activity against influenza B virus, and has consistently strong antiviral activity against several influenza virus strains. Thus, the person of ordinary skill in the art would have tested CI-1040 against specific strains of influenza B virus, such as Yamagata or Victoria, with the expectation that CI-1040 is effective as antiviral against said strains.
As such, claims 1, 4-5 and 8-15 are rejected as prima facie obvious.

Claims 1, 4-5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pleschka et al. (US 2015/0224103, published 13 August 2015, cited in PTO-892 of 3 February 2020) and Droebner et al. (Antiviral Research 2011, 92, 195-203, cited in PTO-892 of 3 February 2020) in view of Renaud et al. (Emerging Infectious Disease 2011, 17 (4), 653-660, cited in PTO-892 of 3 February 2020).
 Pleschka teaches (page 4, right column, first structure) that MEK inhibitor CI-1040 (alternative name PD184352 [0012])

    PNG
    media_image1.png
    271
    287
    media_image1.png
    Greyscale
has in vitro and in vivo antiviral activity.

Pleschka teaches (Figure 11, [0219]-[0221]) that CI-1040 is highly potent against H1N1pdm09 in cell culture (A549 cells)
Pleschka teaches that CI-1040 possesses anti-influenza virus activity in vivo: CI-1040 is potent in reducing virus titer in the lung of H1N1pdm09 infected mice (Figure 8, [0212]).
Pleschka teaches a method of treating a viral disease caused by influenza A or B virus, for example H1N1, H5N1, H7N7, H7N9 [0080]-[0082], comprising administering to a patient in need thereof a MEK inhibitor such as CI-1040.
Pleschka teaches the method, where the patient to be treated is a human patient (0100], as in instant claim 14.
Pleschka teaches [0151] a method of treating viral diseases in a patient in need thereof comprising administering sequentially a MEK inhibitor such as CI-1040 to a patient who is under treatment of oseltamivir; such sequential administration may include administering CI-1040 to a subject who has been treated with oseltamivir, as in instant claim 15.
Pleschka does not teach the that the subject to be treated has been symptomatic for the viral infection for at least 36 h, or for at least 48 h when treating with CI-1040 is started, as in instant claims 1, 4, or that the treatment is started at least 36 hours and within 48 hours post onset of disease, as in instant claim 5.
Pleschka does not teach a method of treating a viral infection caused by influenza B virus such as Yamagata or Victoria, by administering to the subject CI-1040, as in instant claim 10. 


Droebner (Antiviral Research 2011, 92, 195-203) teaches that activation of the Raf/MEK/ERK signaling pathway is a prerequisite for efficient influenza virus replication and that inhibition of this intracellular pathway leads to reduced influenza virus production (page 201, left column, under Discussion).
Droebner teaches (page 202, right column) that MEK inhibitors are promising as a new class of antivirals against influenza virus that are also effective against oseltamivir-resistant strains. 
Droebner teaches that MEK inhibitor CI-1040, also called PD184352 (page 196, right column, second structure) has strong antiviral activity against H5N1 influenza virus in an in vitro assay (Figure 5B).
Droebner teaches (Table 1) that MEK inhibitor U0126 is an effective antiviral in vitro against different influenza A viruses, namely H1N1, H7N7 (as in instant claims 8, 9) and H5N1. Importantly, Droebner teaches (Table 1) that MEK inhibitor U0126 is effective as antiviral against all tested influenza A virus strains, including oseltamivir resistant variant H5N1 GSB.
Droebner further teaches that U0126 acts as an antiviral against influenza virus in vivo (Figure 2), leading to reduction of influenza A virus H1N1, H7N7, or H5N1 in the lung (pages 198-200, sections 3.3 and 3.4). 

Droebner does not teach a method of treating a subject having a viral infection caused by an influenza virus comprising administering to the subject CI-1040, where the virus is resistant to oseltamivir, as in instant claims 11, 12, or where the virus is H1N1 virus H275Y mutant, as in instant claim 13.

Renaud et al. (Emerging Infectious Disease 2011, 17 (4), 653-660) teach that H275Y mutant pandemic H1N1 influenza A virus is a mutation observed in patients treated with oseltamivir (page 658, left column, lines 1-4).

It would have been obvious to a person of ordinary skill in the art to use the teachings of Pleschka to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have evaluated the treatment window in the method taught by Pleschka by evaluating the time between the onset of the viral disease or the onset of disease symptoms, and the time when treatment starts, because such a determination of the treatment start in order to optimize efficacy of treatment, is a routine step in any method of treatment.
With respect to claims 8, 10, it would have been obvious to practice the method taught by Pleschka by administering CI-1040 to a subject who has a viral infection caused by influenza B virus Yamagata or Victoria, because Pleschka teaches that MEK inhibitors such as CI-1040 have antiviral activity against influenza B virus, and CI-1040 was known to have consistently strong 
With respect to claims 11-12, it would have been obvious to a person of ordinary skill in the art to use the teachings of Pleschka and Droebner to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to test MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, because Pleschka and Droebner teach that MEK inhibitor CI-1040 has strong antiviral activity against influenza virus, Droebner teaches that MEK inhibitors have antiviral activity against influenza virus and are also effective against oseltamivir-resistant strains, and Droebner specifically teaches that MEK inhibitor U0126 is effective as antiviral against all tested influenza virus strains, including oseltamivir resistant variant H5N1 GSB. Thus, a person of ordinary skill in the art would have tested MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, with the expectation that CI-1040 will also have antiviral activity against said oseltamivir-resistant influenza virus strain. 
With respect to claim 13, the person of ordinary skill in the art would have tested CI-1040 against H1N1 virus H275Y mutant, because Pleschka teaches that MEK inhibitor CI-1040 has strong antiviral activity against different strains of H1N1 (pan H1N1 (RB1) and FPV, H1N1pdm09), Droebner teaches that MEK inhibitors have antiviral activity against influenza virus and are also effective against oseltamivir-resistant strains, and Renaud teaches that H275Y mutant H1N1 influenza A virus is a mutation observed in patients treated with oseltamivir. Thus, the person of ordinary would have tested CI-1040 against oseltamivir-resistant H1N1 virus H275Y mutant, with the expectation that CI-1040 has antiviral activity against said mutant.
As such, claims 1, 4-5, 8-15 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-5 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,566,281 (cited in PTO-892 of 3 February 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 9,566,281 render obvious the instant claims.
Claims 1-4 of U.S. Patent No. 9,566,281 are drawn to a method of treating a subject having a viral infection caused by an influenza virus comprising administering to the subject a MEK inhibitor such as CI-1040 and a neuraminidase inhibitor such as oseltamivir; claim 2 recites that the influenza virus is influenza A virus or influenza B virus; claim 4 specifically recites oseltamivir. Claim 3 is drawn to the method of claim 1, where the MEK inhibitor is administered subsequently to the neuraminidase inhibitor.
Instant claim 1 is drawn to a similar method of treating a viral infection caused by an influenza virus, comprising administering CI-1040 to a mammalian subject in need thereof, wherein the mammalian subject has been symptomatic for the viral infection for at least 36 hours when treating is started; claim 8 recites influenza A and B virus; claim 14 is drawn to the method 
In would have been obvious to use the teachings of claims 1-4 of U.S. Patent No. 9,566,281 to arrive at the instant invention. The person of ordinary skill in the art would have administered (i) CI-1040 as MEK inhibitor and (ii) oseltamivir to treat a viral infection caused by influenza virus in a subject in need thereof, because claims 1-4 of U.S. Patent No. 9,566,281 teach such a combination of (i) and (ii) as being effective to treat influenza virus. The person of ordinary skill in the art would have evaluated the treatment window with such a therapeutic combination by evaluating the time between the onset of the viral disease or the onset of disease symptoms, and the time when treatment starts, because such a determination of the treatment start in order to optimize efficacy of treatment, is a routine step in any method of treatment.
As such, instant claims 1, 4-5 and 8-15 are rejected as rendered obvious by claims 1-4 of U.S. Patent No. 9,566,281.

Conclusion
Claims 1, 4-5, 8-15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627